Citation Nr: 1626976	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-50 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to the service-connected diabetes mellitus type II.

3.  Entitlement to service connection for hepatitis A.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and trypanophobia, to include as due to the service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for alcoholism as secondary to PTSD.


7.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in February 2008. 

Following the most recent supplemental statement of the case pertaining in October 2015, additional evidence was associated with the claims file, to include medical treatment records, without a waiver of the right to have the additional evidence reviewed by the AOJ.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issues herein decided.  Therefore, the Board will review the evidence of record.  38 C.F.R. § 20.1304(c) (2015).

The claim for entitlement to a rating higher than 10 percent for coronary artery disease, and the claims for service connection for chronic obstructive pulmonary disease and respiratory failure, have been raised by the record in an April 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The claims of entitlement to service connection for hypertension, a skin disorder, hepatitis A, alcoholism as secondary to PTSD, and for an acquired psychiatric disorder, as well as the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From November 2006 through August 2015, the Veteran's diabetes mellitus type II required an oral hypoglycemic agent, insulin, and a restricted diet, but not restriction of activity.

2.  The evidence is at least in equipoise as to whether effective August 2015, the Veteran's diabetes mellitus type II has required insulin, a restricted diet, and regulation of activities; but the evidence does not show episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  From November 2006 through August 2015, the criteria for an initial rating higher than 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  Effective August 2015, the criteria for a rating of 40 percent, but no higher, for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in August 2007.  The claim was last readjudicated in October 2015. 

The claim for a higher ratings for diabetes mellitus type II, arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under Diagnostic Code 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran contends that he is entitled to a rating higher than 20 percent for diabetes mellitus.  

On VA examination December 2007, the examiner reported that the Veteran was diagnosed with diabetes mellitus in 2005.  This condition was stable on oral medications and managed by diet.  The examiner noted no restriction of activities was required, and the Veteran was not restricted in his ability yo perform strenuous activities.  There were no episodes of hypoglycemic reactions or ketoacidosis.  No complications of diabetes were noted.  

In a Diabetes Mellitus Disability Benefits Questionnaire dated in February 2014, the Veteran's private physician, Dr. J.W.B., noted that the Veteran sought medical treatment for diabetes less than twice per month.  His diabetes was managed with a daily insulin injection and diet.  There were no restrictions on physical activity.  There were no episodes of hypoglycemic reactions or ketoacidosis.  

From November 2006 through August 2015, the Board finds that the evidence shows diabetes mellitus requiring oral hypoglycemic, daily insulin injections, and a restricted diet.  However, the Board finds that the evidence does not demonstrate that the Veteran's diabetes required regulation of activities.  There is no evidence in the clinical treatment notes consistent with regulation of activities due to diabetes, and none was noted on examination in 2007 or 2014.  Additionally, the Veteran denied episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Since there is no medical evidence of regulation of activities, the Board finds that the criteria for the next higher rating of 40 percent disabling prior to August 2015 have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

In a subsequent Diabetes Mellitus Disability Benefits Questionnaire dated in August 2015, Dr. J.W.B. reported that noted that the Veteran sought medical treatment for diabetes less than twice per month.  His diabetes was managed with a daily insulin injection and diet.  Dr. J.W.B. noted that the Veteran's diabetes also required regulation of activities.  Specifically, it was noted that activities were restricted in that he avoided strenuous activities due to risk of hypoglycemia.  There were no episodes of hypoglycemic reactions or ketoacidosis.  

Thereafter the Veteran was reexamined in September 2015.  The VA examiner noted that the Veteran's diabetes was managed by restricted diet, prescribed oral hypoglycemic agents and daily insulin.  Regulation of activities as part of medical management of diabetes mellitus was not required.  There were no episodes of ketoacidosis or hypoglycemic reactions that required hospitalization over the past 12 months.  His diabetes had no impact on his ability to work.

Based on this evidence, the Board finds that the evidence of record is at least in equipoise that the Veteran's diabetes requires the regulation of activities.  There is no evidence to call into question the competency or credibility of either the private physician or the VA examiner, and therefore there is no reason to prefer one opinion concerning the regulation of activities over another.  As such, the Board finds that the evidence is at least in equipoise concerning the regulation of activities, and therefore a rating of 40 percent, but no higher, effective August 2015, is warranted.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913. 

A rating in excess of 40 percent for diabetes mellitus is not warranted in this case.  None of the lay or medical evidence of record reflects that the Veteran's diabetes is characterized by episodes of ketoacidosis or hypoglycemic reactions requiring either hospitalization or bimonthly consultations with a diabetic care provider.  Both Dr. J.W.B. and the VA examiner specifically found that the Veteran's diabetes was not characterized by ketoacidosis or hypoglycemic reactions, and the treatment records associated with the claims file are silent for any indications of ketoacidosis of hypoglycemic reactions.  As such, the preponderance is against the assigned of a rating in excess of 40 percent for the Veteran's type II diabetes mellitus, as the requirements for a 60 percent rating have not been met at any point during the period on appeal.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008); 38 C.F.R. § 4.119, Diagnostic Code 7913.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The Veteran has exclusively been diagnosed with diabetes mellitus, and the medical evidence of record is silent for any other diseases or disabilities affecting the endocrine system.  38 C.F.R. § 4.119, Diagnostic Codes 7900-7912, 7914-7919.  The Board notes that the Veteran has several recognized complications of diabetes, including bilateral lower extremity peripheral neuropathy and erectile dysfunction.  However, the Veteran has already been separately granted service connection for these complications, and therefore those complications are fully contemplated by their separate assigned ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Based on the evidence of record, the Board finds that from November 2006 through August 2015, an initial rating higher than 20 percent is not warranted.  An increased rating of 40 percent, but no higher, for the Veteran's type II diabetes mellitus is warranted effective August 2015.

The Board has also considered whether the Veteran's diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  
Pertaining to diabetes mellitus, the rating criteria specifically describe the Veteran's disability level - diabetes mellitus requiring insulin and a restricted diet, as well as restricted activities - and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant ratings in excess of those assigned herein for diabetes mellitus during the respective rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

From November 2006 through August 2015 an initial rating in excess of 20 percent for diabetes mellitus type II is denied.

Effective August 2015, a rating of 40 percent, but no higher, for diabetes mellitus type II is granted, subject to the rules and regulations governing the award of monetary benefits


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the claims for service connection for hypertension, a skin disorder, hepatitis A, alcoholism, and for an acquired psychiatric disorder, other than PTSD, as well as the claim for entitlement to a TDIU.

1. Hypertension

The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2015).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

Concerning the claim for service connection for hypertension, the Veteran seeks service connection for hypertension, to include as due to exposure to herbicides during service, and as secondary to a service-connected disability, to include diabetes mellitus type II and PTSD.  

In support of his claim, the Veteran submitted internet articles that suggest a nexus between hypertension and exposure to herbicides.  He also submitted a July 2008 medical statement from his private treating physician, Dr. J.W.B., who indicated that it was unknown whether or not the Veteran's present hypertension was directly or indirectly related to his exposure to herbicides while in Vietnam.  Dr. J.W.B. suggested that the Veteran's hypertension could possibly be due to diabetes mellitus.

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension, and on separation from service in April 1971 his blood pressure reading was within normal limits at 120/62.  After service, treatment records after 1996 noted chronic hypertension.  A clinician in 1999 noted that the Veteran's psychiatric medications could increase the Veteran's blood pressure.  The records reflect ongoing treatment with medication for hypertension.  

On VA examination in December 2007 the examiner diagnosed essential hypertension, diagnosed in 1970.  However, the noted date of diagnosis is not supported by the evidence of record, to include the service treatment records.  Additionally, while the examiner opined that the condition was not a complication of diabetes mellitus because the disability was diagnosed 30 years prior to the currently diagnosed diabetes mellitus, the examiner did not provide an opinion as to whether the Veteran's hypertension was aggravated by a service connected condition, to include diabetes mellitus or PTSD.  

As such, the  AOJ should secure a VA examination and medical opinion to determine whether the Veteran's hypertension, which is not listed as a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam or is secondary to a service-connected disability, to include the service-connected type II diabetes mellitus and PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).

2. A skin disorder

Next, the Veteran claims that he currently suffers from a skin condition that is due to service.  The service treatment records show that the Veteran was treated for a burn of the right hand with blister at the base of the thumb in June 1970.  A laceration of the lower thigh was also noted.  He was treated for a rash of the groin in July 1968.  A cyst on the back was noted in 1971.  In The RO denied the claim in February 2008 because although there was a record of treatment in service for some acute skin conditions there was no evidence of any residuals or a chronic skin disability after service.  However, in November 2009 the Veteran was treated for fungal dermatitis on the anterior chest wall and trace edema of the lower extremities.  

Given the Veteran's assertion of having a skin disorder since service, which he is competent to report, along with newly obtained treatment records showing current skin disorders, the Board finds that a VA examination is necessary to fully and fairly evaluate the Veteran's claim.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).
3. Hepatitis A

Pertaining to the claim for service connection for hepatitis A, the Veteran contends that he contracted hepatitis A due to living conditions while serving in in Vietnam.  Treatment records after 1999 document a diagnosis of hepatitis A.  In support of his claim, the Veteran submitted a July 2008 medical statement from Dr. J.W.B. wherein he indicated that the Veteran's hepatitis A could be directly or indirectly related to ingestion of meals and water while in Vietnam.  Therefore, the Board finds that a VA examination is warranted to fairly decide the merits of the claim.  See McLendon, 20 Vet. App. 79 (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate a claimed disability may be associated with military service for a VA examination).  

4. Acquired psychiatric disorder and alcohol dependence

Next, the Veteran claims entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression and trypanophobia, to include as due to the service-connected PTSD.  

Treatment records during the period on appeal reflect multiple psychiatric diagnoses, including depression, bipolar disorder, phobias, and alcohol abuse.  
In support of his claims, the Veteran submitted an April 2007 medical statement from Dr. M.E.T. who opined that it was at least as likely that the Veteran's present alcoholism, depression, and insomnia were directly related to PTSD due to his experiences in Vietnam.

On VA PTSD examination in September 2015, the VA examiner noted that the Veteran met the criteria for a diagnosis of PTSD.  The examiner found no other mental disorder on examination.  The examiner, however, noted that current treating diagnoses included bipolar disorder, depression, anxiety disorder not otherwise specified with panic, rule out panic disorder, and alcohol dependence in remission.  The examiner did not provide an opinion as to whether an acquired psychiatric disorder other than PTSD was causally related to service or the service-connected PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a medical opinion addressing the etiology of these psychiatric disorders diagnosed during the pendency of this appeal must be obtained.

Concerning the claim for service connection for alcoholism, the Veteran asserts entitlement to service connection for alcoholism as secondary to an acquired psychiatric disorder, to include PTSD.  Specifically, he claims that his psychiatric symptoms led him to self-medicate with alcohol.  Compensation is payable when alcohol abuse is the result of a service-connected disease or disability.  38 U.S.C.A. § 1110; Allen, supra.  On remand, an opinion should be obtained to determine whether his alcohol dependence is due to the service-connected PTSD.

5. TDIU

As the Veteran's claim seeking a TDIU is inextricably intertwined with the aforementioned claims, adjudication of this issue is deferred until the requested development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers   from whom he has received treatment for hypertension, a skin disorder, hepatitis A, alcohol dependence and for an acquired psychiatric disorder, and to complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are not duplicates of those contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain updated VA treatment records and associate them with the claims file.  

3.  After the above development is completed, schedule the Veteran for VA examination to address the claim for service connection for hypertension.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted and all findings should be reported in detail.  Following review of the claims file, to include the service treatment records, the examiner should respond to the following:

a) Is it at least as likely as not (50 percent probability or greater) that hypertension manifested in service or within one year of discharge from service, or is causally related to any aspect of the Veteran's service including herbicide exposure therein (notwithstanding the fact that hypertension is not a disease presumed to be associated with herbicide exposure)?  Please explain why or why not.

b) If not, is it at least as likely as not (50 percent or greater probability) that hypertension is caused by a service-connected disability, including diabetes mellitus or PTSD? Please explain why or why not. 

c) If not caused by diabetes mellitus or PTSD, is it at least as likely as not (50 percent or greater probability) that hypertension was permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by a service-connected disability, including diabetes mellitus or PTSD? If so, the examiner should attempt to quantify the degree of worsening of the hypertension that is attributable to the  service-connected disorder.  A rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for a VA skin examination to determine whether he currently suffers from a chronic skin disorder, and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following examination of the Veteran and review of the claims file, the examiner should identify all current skin disorders and determine whether it is at least as likely as not (a 50 percent probability or greater) that the condition had its onset during active duty service, or is otherwise related to any aspect of the Veteran's service.  A rationale for all opinions expressed should be provided.

5.  Schedule the Veteran for a VA examination to determine whether his hepatitis A is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following examination of the Veteran and review of the claims file, the examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis A was contracted in service, to include as due to unsanitary conditions while stationed in Vietnam.  A rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for a VA mental disorders examination to determine whether any present acquired psychiatric disability, other than PTSD, is related to service.  The examiner must review the claims file and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  Following review of the claims file and examination of the Veteran the examiner should identify all of the Veteran's psychiatric diagnoses. 

a) For each currently diagnosed acquired psychiatric disorder (other than PTSD), including depression and trypanophobia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had onset or is otherwise related to the Veteran's military service.  Please explain why or why not. 

b) If not, is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder found to be present, was either (i) caused or (ii) aggravated (made chronically worse) by service-connected PTSD? Please explain why or why not. 

c) Regarding the claimed alcohol dependence, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the condition is due to the service-connected PTSD.  In other words, please indicate whether the Veteran self-medicates with alcohol due to PTSD.  Please explain why or why not.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


